Citation Nr: 1342426	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-42 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the reduction from a 10 percent evaluation to a noncompensable evaluation, effective June 1, 2010, for a service-connected scars disability due to right knee injury was proper.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1970 to July 1971.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Historically, the Veteran filed a claim for increase for his service-connected right knee disability in July 2009.  Based on evidence obtained during subsequent development, the RO proposed the reduction of the evaluation for service-connected scars due to right knee injury from a 10 percent evaluation to a noncompensable (zero percent) evaluation in a December 2009 rating decision.  The RO implemented the reduction of the assigned evaluation from 10 percent to 0 percent, effective June 1, 2010.  

In November 2011, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  

As noted, the record reflects that the Veteran had filed a claim for a higher evaluation in July 2009.  However, during the November 2011 hearing, the Veteran and his representative clarified that the Veteran is seeking solely restoration of a 10 percent disability rating for scars due to right knee injury and he does not seek a rating in excess of 10 percent for the same.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the "Virtual VA" system to ensure a complete assessment of the evidence. 



FINDING OF FACT

At the time of the March 2010 rating decision that reduced the Veteran's disability rating for scars due to a right knee injury the disability had not shown any actual improvement as his scars due to right knee injury remained painful.   


CONCLUSION OF LAW

The reduction of the disability rating for scars due to right knee injury from 10 percent to 0 percent was not in accordance with the law, and the 10 percent rating is restored effective June 1, 2010.  38 U.S.C.A. §§ 155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.118, Diagnostic Code 7804 (2008, 2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients, however, may be afforded greater protections under 38 C.F.R. § 3.344(a) and (b), which sets forth the requirements for reduction of ratings in effect for five years or more.  The requirements prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  These provisions also prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  It is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  Further, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In this case, the prior 10 percent rating for scars due to a right knee injury was in effect for less than five years - September 2006 to June 2010.  As such, the requirements under 38 C.F.R. § 3.344(c) apply in this case.  Specifically, the record of examinations must be reviewed to ascertain whether an adequate examination discloses improvement in a condition that is likely to improve.  Id.

In determining whether a reduction was proper, the Board must focus upon the evidence available to the RO at the time the reduction was effectuated, although post - reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.  Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  

The question of whether a disability has improved involves consideration of the applicable rating criteria.  Here, the Veteran's scars disability due to right knee injury has been evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Effective October 23, 2008, changes were made to 38 C.F.R. § 4.118, Diagnostic Code 7804, which apply only to applications for benefits received on or after October 23, 2008.  The 10 percent rating in effect at the time that the RO initiated the rating reduction was assigned under the pre-2008 rating criteria.  

Under the pre-2008 criteria, a 10 percent rating is warranted under Diagnostic Code 7804 for scars that are superficial, tender, and painful on objective demonstration.  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note 3.  Under the revised criteria, a 10 percent rating is warranted for one or two scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).

Following a review of the record, the Veteran's contentions, and applicable law, the Board finds that the August and September 2009 VA examinations upon which the RO based the reduction for the Veteran's service-connected scars due to right knee injury disability from 10 percent to 0 percent are not reflective that any actual change or improvement in disability occurred or that such improvement reflects any improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

VA treatment records indicate that the Veteran sustained a large right knee laceration in an in-service car accident during which he was ejected from the vehicle.  He required right knee surgery immediately thereafter for debridement with "reconstruction of the skin around the knee."  During a VA orthopedic surgery consultation in November 2007, examination of the Veteran's right knee was significant for point tenderness over the lateral aspect.  The right knee was very tender, to include over the medial joint line extending posteriorly.  There was a well healed surgical scar over the lateral infrapatellar region that measured 6 X 1 centimeters in size.  

In March 2008, the Veteran underwent arthroscopy and debridement of his right knee due to ongoing right knee complaints.  

August and September 2009 reports of VA examinations show the presence of two or three scars on the Veteran's right knee related to laceration and abrasion from his in-service car accident.  Both examiners indicated that right knee scars were superficial with no underlying tissue damage, not painful on examination, not disfiguring, and without keloid formation, edema, and inflammation.  The scars were not productive of any limitation of motion or function.

In December 2009, the Veteran's right knee was again noted to be very tender directly over the infrapatellar region.  In January 2010, there was "marked" tenderness to palpation at the lateral knee and infrapatellar areas.  Significantly, the infrapatellar area is where a scar measuring 6 X 1 centimeters was noted during the aforementioned November 2007 orthopedic consultation.  

In February 2010, there was still difficulty with the right knee with "trouble with most areas involved in the 1991 motor vehicle accident."  In September 2010, the Veteran underwent a third arthroscopy of his right knee due to persistent right knee complaints.  In the October 2010 substantive appeal, the Veteran stated that he had one scar on his right knee that was painful and tender.

During the November 2011 Videoconference hearing, the Veteran provided competent and credible testimony that he experiences tenderness, pain, and tightness in the scars of his knee, and sensitivity to temperature change and touch.  As to the August and September 2009 VA examinations, the Veteran reportedly told the examiners of such complaints.  He explained that the absence of objective findings on the examinations may be because symptoms of scars due to a right knee injury were numbed as he unthinkingly took pain medication used for treatment of his service-connected disabilities prior to the examinations.  The Veteran also questioned the adequacy of the examinations given the examiners brief examinations that lasted approximately two minutes.

The above information and evidence, to include the August and September 2009 examination reports, is not reflective of an actual change or improvement in disability.  VA treatment records show frequent complaints of pain and tenderness in the area of his scars due to a right knee injury.  Treatment records also show persistent objective findings on evaluation of marked tenderness in the areas of scars due to a right knee injury.  Such complaints have been persistent throughout the rating period and overall appear to have worsened since the Veteran's right knee surgery in March 2008.  Indeed, a third right knee surgery was required September 2010, which was following the reduction of the Veteran's 10 percent disability rating for scars due to a right knee injury.  Moreover, the Veteran has provided credible lay testimony pertaining to ongoing complaints of painful and tender scars related to a right knee injury and a decline in his ability to function under ordinary conditions of life and work.  He has reported increased pain, tenderness and sensitivity on touch, temperature change, and when ambulating stairs.

In considering the evidence of record, to include the Veteran's competent and credible lay statements and testimony of record, the Board finds that the totality of the evidence is not reflective of actual improvement in the right knee scars disability or his ability to function under ordinary conditions of life.  The Board finds that the Veteran's lay statements and testimony of record and VA treatment records that span prior to and for the duration of the rating period under consideration are entitled to greater probative weight than the absence of objective findings on VA examinations in August and September 2009.  Resolving doubt in favor of the Veteran, the 10 percent rating must be restored from the date of the reduction.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.344(c).


ORDER

The March 2010 reduction of the rating for the Veteran's scars due to left knee injury disability from 10 percent to 0 percent was improper, and the 10 percent disability rating is restored, effective June 1, 2010.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


